Exhibit 10.1

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made
and entered into by and between Paul Schuster (“Schuster”) and RGA Reinsurance
Company, a Missouri Corporation (“RGA”), collectively “the Parties.” For and in
consideration of the following promises, the Parties state:

WHEREAS, Schuster is currently employed with RGA and serves in the capacity of
Senior Executive Vice President, Head of EMEA Markets at Reinsurance Group of
America, Incorporated (“RGA Inc.”), the ultimate parent and an affiliate of RGA;

WHEREAS, RGA has informed Schuster that it no longer requires the services of
Schuster, and that Schuster’s provision of services to RGA, except as provided
herein, will end effective December 31 2015;

WHEREAS, on account of, and in recognition of, his service to RGA and his
willingness to execute this Agreement and abide by the promises in this
Agreement (including a full release of claims), RGA desires that Schuster be
afforded an opportunity to designate his separation as a retirement should he so
choose, and desires to provide Schuster a period of time to transition into the
labor market or retirement (whichever he might choose) and receive the
consideration set out below;

WHEREAS, it is Schuster’s desire that he receive the consideration from RGA set
out below to ease his transition into the labor market or retirement (whichever
he may choose); and

WHEREAS, RGA and Schuster desire to enter into a full and final resolution and
agreement concerning all issues and matters between them, arising on or before
the effective date of this Agreement, including, but not limited to, any issues
and matters that might arise out of Schuster’s employment with, or separation of
employment from, RGA.



--------------------------------------------------------------------------------

NOW THEREFORE, for and in consideration of the mutual releases, covenants and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, it is agreed as follows:

 

1. Consideration to Schuster. Following the Effective Date of this Agreement,
RGA will provide the consideration described below in consideration and in
exchange for Schuster’s promises, agreements, and obligations set out below,
subject to the timing and other terms set out in this Agreement.

 

  (A) Retirement Acceptance. RGA will accept Schuster’s retirement and agrees
that Schuster’s separation from RGA will be designated as a voluntary
retirement.

 

  (B) Employment Continuation. RGA will permit Schuster to remain employed with
RGA through June 30, 2016. During this period, Schuster will make himself
available to RGA as it may reasonably require to assist with transition of work,
but, otherwise, Schuster will generally be relieved of the obligation to provide
services to RGA. Should RGA require the assistance of Schuster during this
period, it will provide Schuster reasonable notice of any such request for
assistance, and will consider, as appropriate, Schuster’s personal circumstances
at the time of the request.

RGA is willing to provide this continued employment to Schuster so that he will
attain a service milestone with RGA that will: (i) provide an extra year of
pension qualification service; and (ii) entitle Schuster to receive retiree
medical coverage with 100% of Schuster’s premiums and 50% of eligible dependent
premiums paid by RGA, subject to the terms and conditions of the RGA medical
plan, and any future change or elimination of that benefit.

 

  (C) Transition Compensation & Benefits. Beginning January 1, 2016, RGA will
pay Schuster six (6) months of transition compensation (through June 30, 2016).
This compensation will be calculated based upon Schuster’s current level of base
compensation as of November 11, 2015. This transition compensation will be paid
to Schuster on RGA’s regularly scheduled payroll dates. The Parties agree that
the transition compensation payments shall be subject to withholding of any
applicable federal, state and local taxes (including Social Security and
Medicare) and appropriate federal and state W-2 forms will be issued to Schuster
in connection with these transition compensation payments. The transition
compensation will also be subject to any premium or other contributions required
for Schuster’s continued participation in employee benefit plans or programs in
which he participates.

During the period of January 1, 2016 through June 30, 2016, Schuster will
continue to participate in all of the employee benefit plans he was
participating in as of November 11, 2015, subject to any employee premium
contributions required for participation in said benefits, except for the
following benefit programs at RGA:

 

  •   Schuster acknowledges and agrees he will not receive any paid time off
(PTO) allotment for 2016; and

 

  •   Schuster acknowledges and agrees that he shall not be entitled to any new
equity award grants after December 31, 2015.

 

2



--------------------------------------------------------------------------------

  (D) Additional Payments Following Separation on June 30, 2016. Provided that
Schuster executes an additional Release (Exhibit D hereto), not to be executed
until on or after July 1, 2016, Schuster will be paid the following additional
sums within 30 days of Schuster’s execution of Exhibit D hereto:

 

  (i) A full-year bonus payment at the “Target” amount under RGA’s 2016 Annual
Bonus Plan (i.e., $448,400), to be paid in accordance with the respective terms
and provisions of the 2016 Annual Bonus Plan Agreements, and subject to
withholding of any applicable federal, state and local taxes (including Social
Security and Medicare);

 

  (ii) A lump sum severance payment representing six (6) months base salary at
Schuster’s current level of base compensation as of November 11, 2015 (i.e.
$280,250), subject to withholding of any applicable federal, state and local
taxes (including Social Security and Medicare).

 

  (E) Employment Verification for Schuster. RGA agrees that should it receive a
request from a third party seeking verification of, or statement regarding,
Schuster’s employment with RGA, RGA shall limit its response to such inquiries
to providing only Schuster’s period of employment with, and the positions he
held with, RGA, and a statement that he retired from his employment with RGA
voluntarily.

 

  (F) Retention Payment. Following the Effective Date of this Agreement, on
behalf of RGA Inc., RGA shall pay to Schuster the full Retention Payment
contemplated by the January 9, 2015 Cash Retention Award Agreement (i.e.
$400,000.00) executed by RGA Inc. and Schuster, to be paid in accordance with
the respective terms and provisions of the Cash Retention Award Agreement.

 

  (G) Farewell / Retirement Reception. Should Schuster agree, RGA would like to
schedule, plan and pay for a farewell / retirement reception for Schuster to be
held on or before February 28, 2016.

 

3



--------------------------------------------------------------------------------

  (H) Release of Schuster from Certain Contractual Requirements.

 

  (i) RGA agrees that, after July 1, 2016, Schuster shall be released from
application of the Reinsurance Group of America, Incorporated Executive
Compensation Recoupment Policy (current version February 21, 2013) (the
“Recoupment Policy”) with respect to any executive compensation covered by the
Policy that Schuster has received.

 

  (ii) RGA agrees that, after July 1, 2016, provided Schuster abides by the
provisions of this Agreement and Exhibits hereto, Schuster will not be deemed to
have engaged in Malfeasance as that term is defined pursuant to Section 7 in his
RGA Stock Option Award Agreement or RGA Stock Appreciation Right Award Agreement
(the “Grant Agreements”).

 

  (I) Valuable Consideration. Schuster acknowledges and agrees that the
consideration / payments referenced in paragraphs 1(A) through 1(H) of this
Agreement constitutes valuable consideration, to which he would not otherwise be
entitled absent his execution of this Confidential Separation Agreement and
General Release.

 

2. Consideration From Schuster to RGA. In exchange for the receipt of the
consideration provided to Schuster pursuant to the terms of this Agreement,
Schuster hereby agrees as follows.

 

  (A) Release of Claims. Schuster agrees to remise, release and forever
discharge RGA, including RGA’s current and former parent companies, affiliate
companies, subsidiary companies, successor companies, and its and their
respective current and former directors, officers, shareholders, insurers,
employees, benefit plans, benefit plan administrators or fiduciaries, agents,
attorneys, successors and assigns (collectively the “RELEASEES”), from any and
all matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever, foreseen
or unforeseen, known or unknown, which have arisen or could arise between
Schuster and the RELEASEES, from matters, actions or inactions which occurred
prior to the effective date of this Agreement.

Schuster acknowledges and agrees that his release of claims, complaints, and
actions includes, but is not limited to: (i) any claim for breach of an actual
or implied contract (employment or otherwise) between Schuster and any of the
RELEASEES (including any claim of fraudulent misrepresentation or negligent
misrepresentation in the making of any actual or implied contract); (ii) any
claim of unjust, wrongful, discriminatory, or retaliatory discharge,

 

4



--------------------------------------------------------------------------------

discipline or other adverse employment action (including any claim of
whistleblower retaliation); (iii) any claim of slander, libel or other similar
action for defamation; (iv) any claim of intentional tort (including, but not
limited to, assault, battery, and intentional infliction of emotional distress);
(v) any claim of negligence (including, but not limited to, negligent infliction
of emotional distress, negligent hiring, or negligent retention); (vi) any claim
for unpaid wages or underpayment of wages, discriminatory or otherwise;
(vii) any claim for denied benefits or employee benefits, including, but not
limited to claims regarding stock or equity, or claims under the Employee
Retirement Income Security Act (“ERISA”); (viii) any claim of a violation of any
law, statute or ordinance, including, but not limited to, the federal Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq, or any other federal,
state, or local laws, statutes or ordinances governing or concerning employment,
compensation, benefits, or any federal, state, or local laws, statutes or
ordinances generally; and any claim asserted under federal or any state’s common
law.

 

  (B) Agreement Not to File Suit. In exchange for the receipt of the
consideration provided to Schuster pursuant to the terms of this Agreement,
Schuster hereby agrees that he will not file or otherwise submit any claim,
complaint, or action to any agency, court, organization, or judicial forum (nor
will he permit any person, group of persons or other organization(s) to take
such action on his behalf), in any capacity whatsoever or with any direct or
indirect interest, against the RELEASEES, for any conduct, transaction, event or
incident of any kind whatsoever, which occurred up to the effective date of this
Agreement.

Schuster further agrees that in the event any person or entity should bring any
charge, claim, complaint, or action on Schuster’s behalf, he hereby waives and
forfeits any right to recovery under said claim and will exercise every good
faith effort to have such claim dismissed.

Schuster acknowledges that for purposes of the Age Discrimination in Employment
Act (“ADEA”) only, this Agreement does not affect the Equal Employment
Opportunity Commission’s (“EEOC’s”) rights and responsibilities to enforce the
ADEA, nor does this Agreement prohibit Schuster from filing a charge under the
ADEA (including a challenge to the validity of the waiver of claims in this
Agreement pursuant to the Older Worker Benefit Protection Act) with the EEOC, or
participating in any investigation or proceeding conducted by the EEOC.
Nevertheless, Schuster agrees that the RELEASEES will be shielded against any
recovery by Schuster, provided this Agreement is valid under applicable laws,
rules and regulations.

 

5



--------------------------------------------------------------------------------

  (C) Resignation From Director and Officer Positions. In exchange for the
receipt of the payments/consideration provided to Schuster pursuant to the terms
of this Agreement, Schuster hereby agrees that he will resign from any and all
Director or Officer positions he holds with RGA or any of its affiliated
companies, including, but not limited to:

 

Entity Name

 

Title

 

Role

REINSURANCE GROUP OF AMERICA, INCORPORATED   Senior Executive Vice President,
Head of EMEA Markets   Officer RGA AUSTRALIAN HOLDINGS PTY LIMITED   Director  
Director RGA REINSURANCE COMPANY OF AUSTRALIA LIMITED   Director   Director RGA
REINSURANCE COMPANY OF SOUTH AFRICA LIMITED   Non-Executive Director   Director
RGA SOUTH AFRICAN HOLDINGS (PTY) LTD   Non-Executive Director   Director

Schuster agrees to resign from these positions effective December 31, 2015.
Draft resignation letters, to be executed by Schuster, are attached to this
Agreement as Exhibits A, B and C.

 

  (D) Restrictive Covenant Agreement. In exchange for the receipt of the
payments/consideration provided to Schuster pursuant to the terms of this
Agreement, Schuster hereby agrees that he will execute the Restrictive Covenant
Agreement attached to this Agreement as Exhibit E, contemporaneously with his
execution of this Agreement.

 

  (E) Available to RGA. After December 31, 2015, though no particular services
or activities on the part of Schuster are presently contemplated by RGA, and
though Schuster need not report to any RGA location, Schuster agrees to make
himself available to RGA from time to time, as RGA may reasonably request, to
assist with transition of work, through June 30, 2016. Should RGA require the
assistance of Schuster during this period, it will provide Schuster reasonable
notice of any such request for assistance, and will consider, as appropriate,
Schuster’s personal circumstances at the time of the request.

 

6



--------------------------------------------------------------------------------

3. Confidentiality.

 

  (A) Schuster agrees that he will not publicize this Agreement nor its content,
directly or indirectly, either in specific or as to general content, to either
the public generally or to any other person or entity, except as he might be
lawfully compelled to give testimony by a court of competent jurisdiction, or to
participate in an agency investigation. Schuster’s agreement regarding
confidentiality extends to all persons other than his attorneys, accountants or
tax and financial advisors who have a legitimate need to know the terms of this
Agreement in order to render professional advice or services to Schuster.
Schuster may further disclose this Agreement or the contents of this Agreement
to his spouse. With the exception of the individuals set out above, Schuster
agrees not to identify or reveal the fact of this Agreement or any of the terms
of this Agreement except as otherwise provided herein, and agrees he will direct
and bind the individuals listed above to whom he discloses the Agreement to not
disclose the fact of or content of this Agreement to any other party.

 

  (B) RGA agrees that it will not publicize this Agreement nor its content,
directly or indirectly, either with specificity or as to general content or
description, to either the public generally or to any other person or entity;
provided that, RGA may disclose such specific or general content or description:
(i) as necessary to effectuate the terms of the Agreement; (ii) if it is
lawfully compelled to give testimony by a court of competent jurisdiction, or to
participate in an agency investigation; (iii) as necessary to satisfy disclosure
and reporting obligations under applicable securities laws and regulations; or
(iv) to comply with any legal and compliance reporting obligations of RGA or any
of its executives, officers, directors or employees.

RGA’s agreement regarding confidentiality extends to all persons other than its
attorneys (internal and external), accountants (internal and external) or tax
and financial advisors (internal and external) who may have a legitimate need to
know the terms of this Agreement in order to render professional advice or
services to RGA. RGA may further disclose this Agreement or the contents of this
Agreement to those at RGA who have a need to know of this Agreement and its
terms including, but not limited to, RGA’s Board, certain executives, and
certain human resource and compensation professionals.

 

7



--------------------------------------------------------------------------------

4. No Admission of Wrongdoing. The Parties to this Agreement agree that nothing
in this Agreement is an admission by any party hereto of any wrongdoing, either
in violation of an applicable law or otherwise, and that nothing in this
Agreement is to be construed as such by any person.

 

5. Voluntary Agreement. Schuster acknowledges that he understands this
Agreement, the claims he is releasing, the promises and agreements he is making,
and the effect of his signing this Agreement. Schuster further represents,
declares, and agrees that he voluntarily accepts the consideration / payments
described in this Agreement for the purpose of making a full and final
compromise, adjustment, and settlement of all claims or potential claims against
the RELEASEES from any action or inaction taking place prior to the effective
date of this Agreement.

 

6. Time for Consideration. By executing this Agreement, Schuster acknowledges
that he has been advised by RGA, in writing, that he has been given at least
twenty-one (21) days within which to consider this Agreement before his signing
the same.

 

7. Time for Revocation. By executing this Agreement, Schuster acknowledges that
he has been advised by RGA, in writing, that this Agreement shall not become
effective until the eighth (8th) calendar day after the date of Schuster’s
execution of this Agreement. During the seven (7) day period following
Schuster’s execution of this Agreement, Schuster may freely revoke his execution
of this Agreement by providing written notice to: Marcia Bequette, Vice
President Global Human Resource Business Partner. Upon expiration of the seven
(7) day period, Schuster acknowledges that this Agreement becomes final and
binding. If Schuster revokes this Agreement within the seven (7) day period
following his execution of this Agreement, it shall not be effective or
enforceable, and Schuster will not receive the payments or other consideration
described in this Agreement.

 

8. Consultation With an Attorney. By executing this Agreement, Schuster
acknowledges that, at the time he was presented with this Agreement for his
consideration, he was advised by RGA, in writing, to consult with an attorney
about this Agreement, its meaning and effect, and the claims he is releasing
(including claims under the Age Discrimination in Employment Act) prior to
executing this Agreement.

 

9. Choice of Law. The Parties acknowledge and agree that this Agreement shall be
construed and governed by the laws of the State of Missouri.

 

10. Modification. The Parties hereto agree that this Agreement may not be
modified, altered, or changed except by a written agreement signed by the
Parties hereto.

 

8



--------------------------------------------------------------------------------

11. Entire Agreement. The Parties acknowledge and agree that except as provided
in the following sentence, this Agreement supplements any prior written and oral
agreements regarding Schuster’s employment up to the Effective Date of this
Agreement. The Parties further acknowledge and agree that RGA implemented the
Recoupment Policy and Schuster has received the Grant Agreements, and effective
July 1, 2016, to the extent any provision of this Agreement conflicts with the
Recoupment Policy or Grant Agreements, the provisions of this Agreement shall
control.

 

12. Severability. The Parties acknowledge and agree that if any provision of
this Agreement is held to be invalid, the remaining provisions shall remain in
full force and effect. However, if the release and waiver of all claims, and
covenant not to sue set out in Paragraphs 2(A) and 2(B) of this Agreement are
determined to be invalid or unenforceable by a court of competent jurisdiction
following a legal action or other challenge by Schuster, the Parties shall
revert to the position held by each prior to the signing of this Agreement, and
Schuster shall immediately return to RGA all sums paid pursuant to this
Agreement.

 

13. No Presumption Against Drafter. The Parties acknowledge and agree that,
given that this Agreement and its terms were negotiated between the Parties, who
are: (a) a sophisticated entity and (b) a sophisticated individual, both having
access to counsel, there shall be no presumption against either RGA or Schuster
as drafter of the Agreement.

 

14. Execution and Effective Date. The Parties acknowledge and agree that
separate copies of this document shall constitute original documents which may
be signed separately but which together will constitute one single agreement.
This Agreement will not be binding on any party, however, until signed by all
Parties. This Agreement will not become effective until the 8th day following
Schuster’s execution (“the Effective Date”).

 

15. No Reliance. The Parties acknowledge and agree that they have not relied on
any representations, promises, or agreements of any kind made to them in
connection with this Agreement, except for those set forth in this Agreement.

 

16. Capacity to Settle. Schuster represents and warrants that he has no legal
impediments (including bankruptcies) to fully and completely settle all claims
and to sign this Agreement. Schuster further warrants that he is the sole owner
of all the claims he has released in this Agreement, and that he has not
assigned or transferred any such claim (or any interest in any such claim) to
any other person, and that he will indemnify, defend and hold the RELEASEES
harmless for any damages, costs, fees or expenses which they may incur if these
representations and warranties are incorrect in any respect.

 

9



--------------------------------------------------------------------------------

17. Agreement to Refrain From Disparagement. Schuster acknowledges and agrees
that he will not disparage or defame RGA or the RELEASEES in any respect, nor
will he make any derogatory comment, whether written or oral, regarding RGA or
the RELEASEES that relates to RGA’s and/or the RELEASEES’ business or related
activities or his relationship with RGA and/or the RELEASEES.

 

18. Penalty for Breach. Schuster acknowledges and agrees that should he breach
any of the terms and provisions of any portion of this Agreement, or should he
not fulfill any promise or agreement he makes in this Agreement, Schuster, as a
penalty, shall forfeit any sums due him but not yet paid pursuant to this
Agreement, and he shall be responsible for reimbursing RGA for the monetary
value of the consideration provided to him pursuant to this Agreement,
including, but not limited to, any and all transition compensation, bonuses,
benefits and the like.

IN WITNESS WHEREOF, the undersigned Parties have executed this Confidential
Separation Agreement and General Release.

I HAVE READ THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE AND,
UNDERSTANDING ALL OF ITS TERMS, SIGN IT OF MY FREE WILL.

 

/s/ Paul A. Schuster

Paul Schuster Date: December 16, 2015

 

 

I HAVE READ THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE AND,
UNDERSTANDING ALL ITS TERMS, SIGN IT ON BEHALF OF RGA REINSURANCE COMPANY.

 

RGA Reinsurance Company By:  

/s/ Michael L. Emerson

Date: December 16, 2015

 

10



--------------------------------------------------------------------------------

Exhibit A

December 16, 2015

Reinsurance Group of America, Incorporated

16600 Swingley Ridge Road

Chesterfield, Missouri 63017-1706

 

Attn: A. Greig Woodring

President and CEO

Dear Mr. Woodring:

I hereby tender my resignation as Senior Executive Vice President, Head of EMEA
Markets effective December 31, 2015.

 

Very truly yours, /s/ Paul A. Schuster Paul Schuster

 

11



--------------------------------------------------------------------------------

Exhibit B

December 16, 2015

Reinsurance Group of America, Incorporated

16600 Swingley Ridge Road

Chesterfield, Missouri 63017-1706

 

Attn: Alain Neemeh

Senior Executive Vice President, Global Life & Health Markets

Dear Mr. Neemeh:

I hereby tender my resignation as Director of the following entities, effective
December 31, 2015:

 

Entity Name

RGA AUSTRALIAN HOLDINGS PTY LIMITED RGA REINSURANCE COMPANY OF AUSTRALIA LIMITED

 

Very truly yours, /s/ Paul A. Schuster Paul Schuster

 

12



--------------------------------------------------------------------------------

Exhibit C

December 16, 2015

Reinsurance Group of America, Incorporated

16600 Swingley Ridge Road

Chesterfield, Missouri 63017-1706

 

Attn: Alain Neemeh

Senior Executive Vice President, Global Life & Health Markets

Dear Mr. Neemeh:

I hereby tender my resignation as Director of the following entities, effective
December 31, 2015:

 

Entity Name

RGA REINSURANCE COMPANY OF SOUTH AFRICA LIMITED

RGA SOUTH AFRICAN HOLDINGS (PTY) LTD

 

Very truly yours, /s/ Paul A. Schuster Paul Schuster

 

13



--------------------------------------------------------------------------------

Exhibit D

GENERAL RELEASE

(not to be executed until on or after July 1, 2016)

THIS RELEASE (“Release”) is made and entered into by and between Paul Schuster
(“Schuster”) and RGA Reinsurance Company, a Missouri Corporation (“RGA”),
collectively “the Parties.” For and in consideration of the following promises,
the Parties state:

WHEREAS, Schuster executed a certain Confidential Separation Agreement and
General Release (“the Agreement”) on or about December 16, 2015;

WHEREAS, the Agreement provided for payment of: (a) a full-year bonus payment to
Schuster under RGA’s 2016 Annual Bonus Plan, and (b) a lump sum severance
payment, provided that Schuster execute a separate Release in favor of RGA and
the other released parties under the Agreement, on or after July 1, 2016;

WHEREAS, sufficient time has passed such that the date is now, or is past,
July 1, 2016;

WHEREAS, Schuster desires to receive the bonus and lump sum severance payment
contemplated by the terms of the Agreement and is willing to execute this
additional Release;

NOW THEREFORE, for and in consideration of the mutual promises, covenants and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, it is agreed as follows:

 

1. Consideration to Schuster from RGA. Following the Effective Date of this
Release, RGA will provide the consideration described below in consideration and
in exchange for Schuster’s promises, agreements, and obligations set out below,
subject to the timing and other terms set out in the Agreement and this Release:

 

  (A) Payments.

 

  (i) Within 30 days of Schuster’s execution of this Release, Schuster will be
paid a full-year bonus payment at the “Target” amount under RGA’s 2016 Annual
Bonus Plan (i.e., $448,400), to be paid in accordance with the respective terms
and provisions of the 2016 Annual Bonus Plan Agreements and subject to
withholding of any applicable federal, state and local taxes (including Social
Security and Medicare), and;

 

  (ii) Within 30 days of Schuster’s execution of this Release, Schuster will be
paid a lump sum severance payment representing six (6) months base salary at
Schuster’s current level of base compensation as of November 11, 2015 (i.e.,
$280,250), subject to withholding of any applicable federal, state and local
taxes (including Social Security and Medicare).

 

14



--------------------------------------------------------------------------------

2. Consideration From Schuster to RGA. In exchange for the receipt of the
consideration provided to Schuster pursuant to the terms of the Agreement and
this Release, Schuster hereby agrees as follows.

 

  (A) Release of Claims. Schuster agrees to remise, release and forever
discharge RGA, including RGA’s current and former parent companies, affiliate
companies, subsidiary companies, successor companies, and its and their
respective current and former directors, officers, shareholders, insurers,
employees, benefit plans, benefit plan administrators or fiduciaries, agents,
attorneys, successors and assigns (collectively the “RELEASEES”), from any and
all matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever, foreseen
or unforeseen, known or unknown, which have arisen or could arise between
Schuster and the RELEASEES, from matters, actions or inactions which occurred
prior to the effective date of this Release.

Schuster acknowledges and agrees that his release of claims, complaints, and
actions includes, but is not limited to: (i) any claim for breach of an actual
or implied contract (employment or otherwise) between Schuster and any of the
RELEASEES (including any claim of fraudulent misrepresentation or negligent
misrepresentation in the making of any actual or implied contract); (ii) any
claim of unjust, wrongful, discriminatory, or retaliatory discharge, discipline
or other adverse employment action (including any claim of whistleblower
retaliation); (iii) any claim of slander, libel or other similar action for
defamation; (iv) any claim of intentional tort (including, but not limited to,
assault, battery, and intentional infliction of emotional distress); (v) any
claim of negligence (including, but not limited to, negligent infliction of
emotional distress, negligent hiring, or negligent retention); (vi) any claim
for unpaid wages or underpayment of wages, discriminatory or otherwise;
(vii) any claim for denied benefits or employee benefits, including, but not
limited to claims regarding stock or equity, or claims under the Employee
Retirement Income Security Act (“ERISA”); (viii) any claim of a violation of any
law, statute or ordinance, including, but not limited to, the federal Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq, or any other federal,
state, or local laws, statutes or ordinances governing or concerning employment,
compensation, benefits, or any federal, state, or local laws, statutes or
ordinances generally; and any claim asserted under federal or any state’s common
law.

 

15



--------------------------------------------------------------------------------

  (B) Agreement Not to File Suit. In exchange for the receipt of the
consideration provided to Schuster pursuant to the terms of the Agreement and
this Release, Schuster hereby agrees that he will not file or otherwise submit
any claim, complaint, or action to any agency, court, organization, or judicial
forum (nor will he permit any person, group of persons or other organization(s)
to take such action on his behalf), in any capacity whatsoever or with any
direct or indirect interest, against the RELEASEES, for any conduct,
transaction, event or incident of any kind whatsoever, which occurred up to the
effective date of this Release.

Schuster further agrees that in the event any person or entity should bring any
charge, claim, complaint, or action on Schuster’s behalf, he hereby waives and
forfeits any right to recovery under said claim and will exercise every good
faith effort to have such claim dismissed.

Schuster acknowledges that for purposes of the Age Discrimination in Employment
Act (“ADEA”) only, this Agreement does not affect the Equal Employment
Opportunity Commission’s (“EEOC’s”) rights and responsibilities to enforce the
ADEA, nor does this Release prohibit Schuster from filing a charge under the
ADEA (including a challenge to the validity of the waiver of claims in this
Release pursuant to the Older Worker Benefit Protection Act) with the EEOC, or
participating in any investigation or proceeding conducted by the EEOC.
Nevertheless, Schuster agrees that the RELEASEES will be shielded against any
recovery by Schuster, provided this Release is valid under applicable law.

 

3. Time for Consideration. By executing this Release, Schuster acknowledges that
he has been advised by RGA, in writing, that he has been given at least
twenty-one (21) days within which to consider this Release before his signing
the same.

 

4.

Time for Revocation. By executing this Release, Schuster acknowledges that he
has been advised by RGA, in writing, that this Release shall not become
effective until the eighth (8th) calendar day after the date of Schuster’s
execution of this Release. During the seven (7) day period following Schuster’s
execution of this Release, Schuster may freely revoke his execution of this
Release by providing written notice to: Marcia Bequette, Vice President Global
Human Resource Business Partner. Upon expiration of the seven (7) day period
(“the Effective Date”), Schuster acknowledges that this Release becomes final
and binding. If Schuster revokes this Release within the seven (7) day period
following his execution of this Release, it shall not be effective or
enforceable, and Schuster will not receive the consideration

 

16



--------------------------------------------------------------------------------

  (the full-year bonus payment at the “Target” amount under RGA’s 2016 Annual
Bonus Plan – i.e., $448,400 or the lump sum severance pay of six (6) months base
compensation at Schuster’s current level of base compensation as of November 11,
2015) described in this Release and the Agreement.

 

6. Consultation With an Attorney. By executing this Release, Schuster
acknowledges that, at the time he was presented with the Agreement and this
Release for his consideration, he was advised by RGA, in writing, to consult
with an attorney about the Agreement and this Release, their meaning and effect,
and the claims he is releasing (including claims under the Age Discrimination in
Employment Act) prior to executing this Release.

 

7. Choice of Law. The Parties acknowledge and agree that this Release shall be
construed and governed by the laws of the State of Missouri.

IN WITNESS WHEREOF, the undersigned Parties have executed this General Release.

I HAVE READ THIS GENERAL RELEASE AND, UNDERSTANDING ALL OF ITS TERMS, SIGN IT OF
MY FREE WILL.

 

 

Paul Schuster

 

Date:  

 

(not to be executed prior to July 1, 2016)

 

 

I HAVE READ THIS GENERAL RELEASE AND, UNDERSTANDING ALL OF ITS TERMS, SIGN IT ON
BEHALF OF RGA REINSURANCE COMPANY.

 

RGA Reinsurance Company By:  

 

Date:  

 

 

17



--------------------------------------------------------------------------------

EXHIBIT E

RESTRICTIVE COVENANT AGREEMENT

THIS AGREEMENT (“Agreement”) is made this 16th day of December, 2015, between
RGA Reinsurance Company (“RGA” or the “Company”) and Paul Schuster (“Schuster”).
As used in this Agreement, the term “RGA Group” shall mean RGA and each and
every one of RGA’s affiliate entities (parent companies, subsidiary companies
and affiliate companies)

 

1. Acknowledgments.

I recognize and acknowledge the following:

(a) RGA / RGA Group is one of the world’s leading reinsurers, recognized for its
expertise in risk assessment and capital management (the “Business”).

(b) RGA Group has clients and customers throughout the world.

(c) RGA Group has developed substantial confidential, proprietary and/or trade
secret information in connection with the Business, and this information, if
misused or disclosed, could be very harmful to its business.

(d) I acknowledge and state that I was employed with RGA from April 22, 1991
through June 30, 2016.

(e) I desire to receive certain consideration being offered to me as part of a
Confidential Separation Agreement and General Release, which would otherwise not
be available but for my execution of this Agreement.

(f) I recognize and acknowledge that my positions with RGA and RGA Group have
provided me with access to RGA’s and RGA Group’s confidential and proprietary
business information in nearly all forms. In my various positions with RGA and
RGA Group, I was provided, and was provided access to, a vast array of
confidential information concerning the

Company’s and RGA Group’s Business, its strategies, its competitive market
position and other confidential information of the Company.

(g) RGA compensates its employees to develop and preserve, on the RGA Group’s
behalf, goodwill with clients and customers.

(h) RGA has decided, in view of its valuable confidential information and its
valuable client / customer relationships, that I must sign this Agreement as a
condition of my receipt of severance compensation and other consideration being
offered to me in connection with my execution of a Confidential Separation
Agreement and Release.

(i) I desire to receive the consideration being offered to me pursuant to the
Confidential Separation Agreement and Release, and acknowledge that the
consideration offered pursuant to the Confidential Separation Agreement and
Release would not otherwise be available to me unless I execute this Agreement.

(j) I further acknowledge that RGA and the RGA Group, in all fairness, would
need certain protections (of the type described and set out in this Agreement)
in order to prevent me from having an unfair competitive advantage over the RGA
and the RGA Group.

 

2. Confidential Information.

(a) Following my employment with RGA, I agree to keep secret and confidential,
and not to use or disclose to any third parties, any proprietary and/or
confidential information I was provided or given access to during the course of
my employment. Any and all documents, notes, records and/or other information
obtained by or provided to me, or otherwise made, produced, or compiled during
the course of my employment with RGA which contain any such confidential and/or
proprietary information, regardless of the type of medium that such is preserved
in, are the sole and exclusive property of RGA and shall be surrendered to RGA
upon the separation of employment and/or on demand at any time by RGA.

 



--------------------------------------------------------------------------------

(b) I acknowledge and agree that any and all ideas, inventions, discoveries,
business processes, patents, patent applications, continuation-in-part patent
applications, divisional patent applications, technology, copyrights, derivative
works, trademarks, service marks, improvements, trade secrets, and the like,
which are or were developed, conceived, created, discovered, learned, produced,
and/or otherwise generated by me, whether individually or otherwise, during the
time that I was employed by RGA, whether or not during working hours, that are
within the scope of RGA’s business and/or which relate to the Business and/or
activities of RGA, shall be the sole and exclusive property of RGA, and no one
else, and RGA shall own any and all right, title, and interest to such. I assign
and agree to assign to RGA any and all right, title and interest in and to any
such ideas, inventions, discoveries, business processes, patents, patent
applications, continuation-in-part patent applications, divisional patent
applications, technology, copyrights, derivative works, trademarks, service
marks, improvements, and the like, whenever requested to do so by RGA, at RGA’s
expense, and I agree to execute any and all applications, assignments or other
instruments which RGA deems desirable and/or necessary to protect such
interests.

 

3. Post-Termination Restrictions.

Recognizing that important elements of RGA’s business success are the
confidential information and/or business relationships entrusted to RGA’s
employees, I agree that from the period between my execution of this Restrictive
Covenant Agreement and June 30, 2017, I will not directly or indirectly:

(a) cause or attempt to cause any person, firm, company, business, corporation
or business entity that was a client or customer of RGA in the business unit
that I oversaw (Europe, Middle

East, Asia and Africa) at RGA during the two years immediately preceding the
termination of my employment with RGA, to divert, terminate, limit or in any
manner modify or fail to enter into, any actual or potential business
relationship or opportunity with RGA; or

(b) cause or attempt to cause any prospective client or customer of the business
unit I oversaw at RGA (Europe, Middle East, Asia and Africa) during the two
years immediately preceding the termination of my employment, to divert,
terminate, limit or in any manner modify or fail to enter into, any actual or
potential business relationship with RGA; or

(c) solicit or entice any person, firm, company, business, corporation or
business entity that was a client or customer of the business unit I oversaw at
RGA (Europe, Middle East, Asia and Africa) at any time during the two years
immediately preceding the termination of my employment with RGA to move his, her
or its business from RGA; or

(d) solicit, entice, hire, employ or seek to employ any employee of RGA or the
RGA Group, who was employed by RGA or within the RGA Group at any time during
the one year immediately preceding my termination of employment with RGA to
provide Competitive Goods Services on behalf of myself or any other company or
business which provides Competitive Goods or Services; or

For purposes of this Agreement, “Competitive Goods or Services” shall include
goods, products or services which are of the same general type, perform similar
functions or are used for the same purposes as the goods, products or services
which have been, are or will be sold, provided or offered by RGA or the RGA
Group at any time during the one year immediately preceding my termination of
employment with RGA.

I acknowledge and agree that the restrictions contained in Sections 2 and 3,
both separately and in total, are reasonable in view of RGA’s

 



--------------------------------------------------------------------------------

legitimate interests in protecting its confidential, proprietary and/or trade
secret information and valuable customer relationships, employee relationships
and other business relationships.

 

4. Choice of Forum and Governing Law.

In light of RGA’s contacts with the State of Missouri and its significant
interest in ensuring that disputes as to the validity and enforceability of
Sections 2 and 3 of this Agreement are resolved on a uniform basis, RGA and I
agree that: (i) any litigation relating to or involving any noncompliance with
or alleged breach of Sections 2 or 3 of this Agreement shall be filed and
conducted in St. Louis County, Missouri, and (ii) this Agreement shall be
interpreted in accordance with and governed by the laws of the State of
Missouri, without regard to the principles thereof regarding choice of law.

 

5. RGA’s Right to Injunctive Relief.

In the event of a breach or threatened breach of any of my duties and
obligations under the terms and provisions of Sections 2 or 3 hereof, RGA shall
be entitled, in addition to any other legal or equitable remedies RGA may have
in connection therewith (including any right to damages that RGA may suffer), to
a temporary, preliminary and/or permanent injunction restraining such breach or
threatened breach. I hereby expressly acknowledge that the harm which might
result to RGA’s business as a result of any noncompliance by me with Sections 2
and 3 is largely irreparable. I specifically agree that if there is a question
as to the enforceability of Sections 2, or 3 hereof, I will not engage in any
conduct inconsistent with or contrary to such Sections until after the question
has been resolved by a final judgment of a court of competent jurisdiction.

 

6. Non-Waiver of Rights.

RGA’s failure to enforce at any time any of the provisions of this Agreement or
to require at any time my performance of any of the provisions hereof shall in
no way be construed to be a

waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of RGA thereafter to enforce each and every
provision in accordance with the terms of this Agreement.

 

7. Tolling.

I agree that the running of period set forth in Section 3 shall be tolled during
any period in which I am in violation of such Section.

 

8. Invalidity of Provisions.

In the event that any provision of this Agreement is adjudicated to be invalid
or unenforceable under applicable law, the validity or enforceability of the
remaining provisions shall be unaffected. To the extent that any provision of
this Agreement is adjudicated to be invalid or unenforceable because it is
overbroad, that provision shall not be void but rather shall be limited only to
the extent required by applicable law and enforced as so limited.

 

9. Fees and Costs.

I undertake and agree that if it is determined by a court that I have breached
this Agreement, I shall be liable for the reasonable attorneys’ fees and costs
incurred by RGA in enforcing its rights hereunder.

If I initiate an action in which I seek to have the provisions of this Agreement
declared invalid and/or unenforceable and it is determined by a court that this
Agreement is valid and/or enforceable, I shall be liable for the reasonable
attorneys’ fees and costs incurred by RGA in defending any such action.

 

10. Amendments.

No modification, amendment or waiver of any of the provisions of this Agreement
shall be effective unless in writing specifically referring hereto, and signed
by the parties hereto. This Agreement supersedes all prior agreements and
understandings between RGA and me to the extent that any such agreements or
understandings conflict with the terms of this Agreement.

 



--------------------------------------------------------------------------------

By signing this Agreement, I am hereby certifying that, before signing this
Agreement, I reviewed a copy of it carefully and had sufficient opportunity to
ask any questions that I had about it and received satisfactory answers to all
such questions, and that I understand my rights and obligations under this
Agreement

 

/s/ Paul A. Schuster

Signature

Paul A. Schuster

Print Name Date: December 16, 2015


 